Spratley, J.,
concurring in result.
I agree that the facts of this case justify the conclusion reached by the majority, but 1 do so for reasons stated in the concurring opinion of Mr. Justice Miller.
It seems to me that the majority has overlooked the rule that the doctrine of the last clear chance applies as well to a negligent plaintiff as a negligent defendant, and that in its application the rule should not be allowed to supersede the defense of contributory or concurring negligence. However, so long as the majority of the court declines to recognize the difference between the situation of a negligent but helpless plaintiff, unable to protect himself, and that of a negligent, inattentive plaintiff in danger who can readily help himself, I must acquiesce in the formula adopted by the majority.
Hudgins, C. J., concurs in this opinion.